Title: To Benjamin Franklin from Juliana Ritchie, 27 August 1782
From: Ritchie, Juliana
To: Franklin, Benjamin


Sir.
Cambray. August 27th. 1782.
I have the honor to thank you in all sincerity—for your great politeness in answering my letter— My poor suffering heart will ever retain a just sence of what I owe to your good nature & kind condesention in that proof of your pardoning my intrusions. Nothing but my state of anxiety—cou’d have induced me to break thro’ all rules of decoram, by impertinently addressing you sir—on that subject. The event proves—that the report I heard of my poor husbands death, was but too well grounded. Letters are arrived—that confirms the truth of that circumstance which is a most severe stroke to me, I feel it deeply. My Father, & Family—insist upon my returning to Them, & I am now preparing to bid an adieu to this Country, as soon as possible, & hope to be ready to sett off for London in about ten days—or a fortnight from this date. It wou’d give me great pleasure—to be able to render to you any service in England—either by Conveying Letters or papers—or any thing—that you may do me the honor to Commit to my care, you may depend upon any Commission being most faithfully Executed. Any thing will come safe that is addressed to me at Cambray—before I leave the place.
I have now sir to wish you a Continuence of health, & the full enjoyment of every other Blessing that this wretched life can afford. A speedy & happy Issue to those measures that have so long detain’d you here in Care & Anxiety—that you may return in Peace & quietness to your own home, & there long enjoy the heart felt satisfaction—that must ever result from conscious Virtue like yours. When ever you see your daughter, do not forget to remember me affectionately to Her. My heart is still tied to Philadelphia—and many Dr. old friends there tho’ I must now bid them an Eternal adieu,—as I shall do—hence forward, —to every care that respects this life in which I have had a large portion of bitter drafts to swallow; but I hope they are finished, as they have left me without any stings from self reproach, & I hope, from that of any others.
I have the honor to be with great esteem sir your obliged & obt. humble servt.
J. Ritchie
Mr. Franklin.
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiare / des Etats-Unis de L’Amerique / en son Hotel / a / Paris.
Notation: J. Ritchi—Cambray Augt 27. 1782.
